 

 

a
Fee oFrice
IN CLERK'S oy
U.S. DISTRICT COURT E.D.N'Y

 

 

 

UNITED STATES DISTRICT COURT *& Novos 20 *

EASTERN DISTRICT OF NEW YORK

EDGARDO RODRIGUEZ, : BROOKLYN OFFICE
Plaintiff,

< SECOND AMENDED COMPLAINT

NEW YORK CITY, GRULLON NYC 19-CV-1526(LDH) (LB)

11
3 Defendant's.

PLAINTIFF'S SECOND AMENDED COMPLAINT
Plaintiff Edgardo Rodriguez, for his Second Amended Complaint
against defendant's New York City, Grullon NYC 311, official capacities

and individual capacities.

JURISDICTION AND VENUE
This Court has jurisdiction over action under 28 U.S.C. Section

42 U.S.€. § 1983, 42 U.G10. § P4641, 28 U.8.C.| § 13392( 4).

 

 

 

 

 

eset RECEIVE)
1. New York City NOV €5 2019
2. Grullon NYC 311

IV. STATEMENT OF CLAIM | PRO SE OFFICE

 

 

1. New York City: personally Involved in their official capacity
and physical capacity John Doe's. When Plaintiff was wrongfully
detain after serving state sentence for almost eight months a
total of almost 240 some days. Plaintiff concluded his sentence
Dec. 12, 2017 to Aug. 16, 2018 at this point Plaintiff sentence

was done on Dec. 12, 2017 and OBCC still. detain Plaintiff_up...:
until July 13, 2018. This is why the City of New York is liable

to the claim under Plaintiff Fourteenth Amendment Right, Eighth
Amendment and fifth Amendment Rights. While being house illegally
Plaintiff sustain two injuries on 6/25/18 and 7/27/18 which
cause plaintiff to suffer emotional distress when knowing from
the start plaintiff should not been house at OBCC because his
time was concluded. The facts AMKC 695 "Grullon" "311" #C-1-1-
16005-11098 "Social Service". "OBCC" John Doe. It was also clear
Plaintiff was in State Custody 9-3-13 up to Sept.2015 and on the

4

 
day of Trial Term I receive time serve for 24 months. Then for
some unknown reason Plaintiff appear back to state Custody after
the time was concluded. "Fourth Amendment Violation"."Custom’
Policy, or practice'Monell v. Dep't of Social, 436 U.S. 658(1978).
Grullon NYC "311": personally involved in his official capacity
and individual capacity as "311" Social Service for OBCC in
Riker Island exhibit(A) this action is connected to Claim One.

 

Plaintiff should be rewarded amount of 500,000 hundred thousand
due to compensatory damages, loss of enjoyment, dealy damages,
unusual punishment and punitive damages. ''New York City".

Plaintiff should be rewarded amount of 250,000 hundred thousand
due to compensatory damages under 4th, 8th and 14th amendments.
Personally Involved in punitive damages careless and due process.

MOTION TO FILE RULE 26(a)(1)

To further be a part of
this pleading on defendant's

 

Total Amount

750,000$ Dollars

31, 2019 Respectfully Submitted,

     

— +}
Edgardo Rodriguez#86321-053
FCI Allenwood Medium
P.O. Box. 2000
White Deer, PA. 17887

 
INMATE NAME/NUMBER: F.
FEDERAL CORRECTION COMPLEX- ALLENWOOD ME Di we

P.O. BOX 42000 >

WHITE DEER, PA 17887 -

       

OCT 32 2019

‘PURPLE HEARTS

TYR MICAS GES Pa 3

ie FP a

 

<>86321- 0636 5
Clerk OF Us District Court ©
225 Cadman PLZE i
reas _Easten District ‘Of De a _
Brooklyn i 114201 .
United States °

   

Leo {4iOyees Wa hbelfet ahead tally
